PER CURIAM.
The Petition for Writ of Certiorari is granted and the order dated April 4, 2007, granting better responses to Request to Produce is quashed. Horning-Keating v. State, 777 So.2d 438 (Fla. 5th DCA 2001); Nat’l Car Rental Sys., Inc. v. Kosakowski, 659 So.2d 455 (Fla. 4th DCA 1995); Winn Dixie Stores, Inc. v. Gonyea, 455 So. 2d 1342 (Fla. 2d DCA 1984). See also 6 Thomas D. Sawaya, Florida Personal Injury Law and Practice § 25.10 (2007-08 ed.), and cases cited therein.
WRIT GRANTED.
GRIFFIN, MONACO and EVANDER, JJ., concur.